Citation Nr: 1628096	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-28 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2015, the Veteran testified at a video conference hearing held before   the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been added to the record.


FINDING OF FACT

The Veteran's current bilateral hearing loss is not related to his military service.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in April 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  The Veteran was afforded a Board hearing in October 2015.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

The Veteran contends that he developed bilateral hearing loss secondary to his in-service exposure to acoustic trauma.  Specifically, he reports in-service exposure to diesel engines and weapons fire.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, including sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she   may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran has been diagnosed during the course of the appeal with bilateral sensorineural hearing loss.  This diagnosis was listed in a VA audiological examination conducted in April 2014, with included supporting audiometric findings of bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  Accordingly, the first criterion for establishing service connection has been met.  Moreover, the Board finds that Veteran's statements relating a history of noise exposure during service to be credible.  Thus, the question now becomes whether the Veteran's hearing loss disability is related to his military service.

The Veteran served on active duty in the Army from April 1966 to April 1969.  His service personnel records confirm his contentions concerning his in-service exposure to acoustic trauma.  

The Veteran's service treatment records are silent as to any complaints or diagnoses of any hearing loss.  The Veteran's entrance examination is not of record.  The Veteran's separation examination, conducted in January 1969, listed his ears and drums as normal.  An audiological evaluation performed at that time revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

On a medical history report, completed pursuant to his separation examination in January 1969, the Veteran denied having any history of hearing loss.

Post service treatment reports are silent as to any complaints of or diagnosis of hearing loss for over four decades.  A June 2005 function report filed with the Social Security Administration (SSA) noted that the Veteran did not have a disability involving his hearing.  A June 2005 physical residual functional capacity assessment, also filed with SSA, noted that he had no communicative limitations due to limited hearing.  A June 2008 private treatment report noted that the Veteran's hearing was conversationally intact.

The first post service complaint of hearing loss was the Veteran's claim filed in April 2013.  

In April 2013, a VA medical opinion was obtained.  The examiner noted the Veteran's contentions of noise exposure from vehicle engines and indirect weapons fire while serving as a Cargo Handler, a position which the report noted has a moderate probability of noise exposure.  Based upon a review of the record, the examiner opined that the Veteran's bilateral hearing impairment was less likely as not caused by or aggravated by his military noise exposure.  In support of this opinion, the examiner noted that the Veteran's separation examination revealed normal findings, and that a significant threshold shift in either ear was therefore unlikely.  The examiner also noted that current science indicates that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.

In April 2014, a VA examination for audiology was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The examination report noted the Veteran's report of in-service acoustic trauma, including exposure to artillery and machine guns without hearing protection when in Vietnam.  An audiology examination was conducted and revealed current findings of bilateral sensorineural hearing loss.  The examiner then opined that the Veteran hearing loss was less likely as not caused by or a result of an event during his military service.  In support of this opinion, the examiner cited the normal audiological findings on the Veteran's separation examination, that it was unlikely based on the available threshold data on the separation examination that a significant shift in thresholds occurred in either ear during service, and that current science indicates that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  

At his October 2015 video conference hearing before the Board, the Veteran testified that his post service employment included working in a warehouse, doing factory work, and working for an airline for about 10 years.  He indicated that he wore hearing protection while working for the airline.

As a hearing loss disability was not shown during service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

The Board finds the audiogram upon his separation from service and the April 2014 medical opinion rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions regarding the etiology of his current hearing loss disability.  In this regard, the April 2014 VA examiner, after examining the Veteran and reviewing the claims file, determined the current hearing loss was not related to service, and provided adequate rationale for the conclusion reached.  Accordingly, that opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

At his October 2015 video conference hearing, the Veteran's representative pointed out that the VA examiner in April 2014 incorrectly listed the Veteran's in-service specialty as a food handler.  While this allegation is correct, the Board does not find that it affects the probative value of the medical opinion provided.  As also noted in that examination report:

However, Veteran reports he was a cargo handler, supply clerk, and
warehouse worker while in the service. Veteran reports exposure to
artillery and machine guns without hearing protection when in Vietnam.

Thus, the examiner acknowledged the Veteran's correct in-service specialty.  Moreover, the fact that the Veteran had in-service noise exposure was accepted by the examiner, and the opinion and supporting rationale given by the examiner did not question this aspect of the contentions in this regard.

The Board also notes the Veteran's argument that the audiogram findings on separation examination, being all zeros, does not establish that the examination actually occurred.  "The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir.2004); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.")  Here, other than the Veteran's allegations, there is no evidence indicating the audiometric testing did not occur or that the values provided on the separation examination did not reflect actual testing results.  Accordingly, the Veteran's allegations are insufficient to rebut the presumption of regularity.  

While the Veteran believes that his current bilateral hearing loss is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms   but not to provide medical diagnosis).  In this regard, the diagnosis and etiology    of hearing loss are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology    of his hearing loss is not competent medical evidence.  Moreover, whether the symptoms the Veteran reports he experienced in service or following service are   in any way related to the current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced    since his tour in the Persian Gulf, he is not competent to testify to the fact that  what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current bilateral hearing loss is not competent medical evidence.   On this point, the Board finds the opinion of the VA examiner in April 2014 to be significantly more probative than the Veteran's lay assertions.  This conclusion is consistent with the opinion provided by a VA clinician in April 2013

Moreover, although the Veteran now claims to have had hearing loss which began during his military service, he denied having any hearing loss on a medical history report completed pursuant to his separation examination in January 1969.  In addition, post service treatment records are completely silent as to any ongoing problems with hearing loss for over 40 years after his separation from service.  
It is also noted that the Veteran filed service connection for other disabilities over    the years, with no mention of any ongoing hearing loss issues.  Thus, the contention as to continuing hearing loss existing since service is not persuasive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for bilateral hearing loss.  While the Veteran's in-service noise exposure is not disputed, the Veteran's statements regarding causation are not competent medical opinions.  See Jandreau, supra.  Moreover, the Board finds the VA examiner's April 2014 opinion that the Veteran's current bilateral hearing loss was less likely than not related to his military service to be the most probative evidence as to whether the Veteran currently has any hearing loss disability related to his military service.  

Accordingly, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for bilateral hearing loss.  As such, there is no doubt to be resolved, and the claim for service connection for bilateral hearing loss is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


